DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al (U.S. Pub #5981085), in view of Cornie et al (U.S. Pub #2009/0255660).
 With respect to claim 1, Ninomiya teaches a heat sink comprising:

a cooling structure (Figs. 1-14, 3) bonded to the base plate increasing the surface area of the heat sink;
wherein the base plate comprise a metal-ceramic composite with a ceramic phase and a metallic phase (Col 5 Ln 56-67);
the cooling structure comprises a metal (Col 5 Ln 65-67);
a bond between the cooling structure and the base plate consists of a purely metallic bond between the cooling structure and the metallic phase of the base plate (Col 5 Ln 65 – Col 6 Ln 2); 
wherein a first coefficient of thermal expansion of the electronic component matches a second coefficient of thermal expansion of the ceramic plate. 
It is noted that Ninomiya discloses that the base plate should have a thermal expansion coefficient close to that of the semiconductor device (Col 1 Ln 16-20); and discloses that it is possible to approximate the CTE of the base plate to the semiconductor device (Col 4 Ln 19-24): and that a range of CTEs for the base plate are possible (see Col 12 Table 1 for example).
Cornie teaches that the base plate and semiconductor device should be matched as closely as possible (Paragraph 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the electronic component and base plate of Ninomiya to have matching 
With respect to claim 2, Ninomiya teaches a metallic joining auxiliary forming the metallic bond (Fig. 8, solder 10). 
With respect to claim 3, Ninomiya teaches that the metallic phase of the base plate and the metallic phase of the cooling structure comprise a matched metallic material (Col 5 Ln 56-67). 
With respect to claim 4, Ninomiya teaches that the metallic bond comprises a weld bond (Col 4 Ln 38-46). 
With respect to claim 5, Ninomiya teaches that the base plate comprises a metal-matrix composite (Col 6 Ln 31-42).
With respect to claim 6, Ninomiya teaches that the cooling structure comprises at least of fins or pimples (Fig. 1, 3). 

With respect to claim 8, Ninomiya teaches an electronic assembly comprising: 
a substrate serving as an interconnect device (e.g. Fig. 3, 8; or Col 6 Ln 55-67; e.g. an insulating layer with circuit pattern) with an electronic component (Figs. 1-14, 7) mounted thereon;
a heat sink (Figs. 1-14, 1);
wherein the substrate comprises a ceramic material (Col 6 Ln 66; Col 7 Ln 50);
the substrate is secured on a mounting side of the heat sink;

wherein the base plate comprises a metal-ceramic composite with a ceramic phase and a metallic phase (Col 5 Ln 56-67);
the cooling structure comprises a metal (Col 5 Ln 65-67); and a bond between the cooling structure and the base plate consists of a purely metallic bond between the cooling structure and the metallic phase of the base plate (Col 5 Ln 65 – Col 6 Ln 2);
wherein a first coefficient of thermal expansion of the electronic component matches a second coefficient of thermal expansion of the ceramic plate. 
It is noted that Ninomiya discloses that the base plate should have a thermal expansion coefficient close to that of the semiconductor device (Col 1 Ln 16-20); and discloses that it is possible to approximate the CTE of the base plate to the semiconductor device (Col 4 Ln 19-24): and that a range of CTEs for the base plate are possible (see Col 12 Table 1 for example).
Cornie teaches that the base plate and semiconductor device should be matched as closely as possible (Paragraph 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the electronic component and base plate of Ninomiya to have matching . 

Claims 7, 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al (U.S. Patent #5981085), in view of Cornie et al (U.S. Pub #2009/0255660), in view of Alexiou et al (U.S. Pub #2016/0069622).
With respect to claim 7, Ninomiya does not teach a channel for a cooling medium formed in the cooling structure. 
Alexiou teaches a cooling structure comprising a channel for a cooling medium (Fig. 10 and Paragraph 75).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya to comprise a channel for a cooling medium as taught by Alexiou in order to cool the cooling structure (Paragraph 75). 
With respect to claim 9, Ninomiya teaches a method of producing a heat sink, the method comprising:
fabricating a cooling structure (Figs. 1-14, 3) on a base plate (Figs. 1-14, 2);
wherein the base plate comprises a metal-ceramic composite including a ceramic phase and a metallic phase (Col 5 Ln 56-67);
the cooling structure comprises a metal (Col 5 Ln 65-67); 
a bond between the material of the cooling structure and the metallic phase of the base plate consists of a purely metallic bond during solidification of the material of the cooling structure plate (Col 5 Ln 65 – Col 6 Ln 2); 

It is noted that Ninomiya discloses that the base plate should have a thermal expansion coefficient close to that of the semiconductor device (Col 1 Ln 16-20); and discloses that it is possible to approximate the CTE of the base plate to the semiconductor device (Col 4 Ln 19-24): and that a range of CTEs for the base plate are possible (see Col 12 Table 1 for example).
Cornie teaches that the base plate and semiconductor device should be matched as closely as possible (Paragraph 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the electronic component and base plate of Ninomiya to have matching coefficients of thermal expansion as taught by Cornie in order to avoid thermally induced mechanical stress failures (Paragraph 6). 

Ninomiya does not teach that the cooling structure is fabricated using an additive manufacturing process.
Alexiou teaches an additive method for a heat sink, wherein the cooling strucfure is fabricated using an additive manufacturing method (Paragraph 5-6, 60, etc). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya using a selective laser melting method or an electron beam melting method as taught by 
With respect to claim 10, Ninomiya does not teach
inserting the base plate into a system for additively manufacturing the heat sink; and
constructing the cooling structure on the base plate using an additive manufacturing process. 
Alexiou teaches inserting the base plate into a system for additively manufacturing the heat sink; and
constructing the cooling structure on the base plate using an additive manufacturing process (Paragraph 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya by inserting the base plate into a system for additively manufacturing the cooling structure as taught by Alexiou in order to form the structure to have more complex 3D shapes which improve the heat dissipation performance (Paragraph 2-9). 

With respect to claim 12, Ninomiya teaches that the base plate comprises part of a power electronics module (Col 23 Ln 51 – Col 24 Ln 4). 
With respect to claim 14, Ninomiya does not teach that the additive manufacturing method includes a selective laser melting method or an electron beam melting method. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cooling structure of Ninomiya using a selective laser melting method or an electron beam melting method as taught by Alexiou in order to form the structure to have more complex 3D shapes which improve the heat dissipation performance (Paragraph 2-9). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya, Cornie, and Alexiou, in view of Uhleman et al (U.S. Pub #2014/0321063)
With respect to claim 11, Ninomiya does not teach that an electronic circuit has been previously mounted on the base plate. 
Uhleman teaches forming a cooling structure (Fig. 5, 100) on a base plate (Fig. 5, 102), wherein an electronic circuit (Fig. 5, 200) has been previously mounted on the base plate.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to mount an electronic circuit on the base plate previous to the step of forming the cooling structure as taught by Uhleman in order to achieve the predictable result of providing a package lid over the electronic circuit (Paragraph 28). 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826